Citation Nr: 0735777	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  04-39 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable rating for shell fragment 
wound scar residual of the right shoulder. 
 
2.  Entitlement to an initial compensable rating for shell 
fragment wound scar residual of the left posterior shoulder. 
 
3.  Entitlement to an initial rating in excess of 30 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from January 2004 and 
August 2004 rating decisions of the VA Regional office in St. 
Louis, Missouri that granted service connection for PTSD, 
rated 30 percent disabling from May 12, 2003, and shell 
fragment wound scar of the left posterior shoulder, rated 
zero percent disabling from May 12, 2003.  Those rating 
actions also denied a compensable evaluation for service-
connected right shoulder shell fragment wound scar residual.  

As the veteran is appealing the initial disability ratings 
assigned for service-connected disorders listed above, those 
issues have been framed as denoted on the title page of this 
decision. See Fenderson v. West, 12 Vet. App. 119, 125- 126 
(1999).

Following review of the record, the issue of entitlement to 
an initial evaluation in excess of 30 percent for PTSD will 
be addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Shell fragment wound scar residual of the right shoulder 
is clinically noted to be well healed and asymptomatic; the 
scar does not restrict function of the body part affected.

2.  Shell fragment wound scar residual of the left shoulder 
is clinically noted to be well healed and asymptomatic; the 
scar does not restrict function of the body part affected.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of zero 
percent shell fragment wound scar residual of the left 
shoulder have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 and Supp. 2006); 38 C.F.R. § 4.118, Diagnostic 
Codes 7804-7805 (2007).

2.  The criteria for a rating in excess of zero percent for 
shell fragment wound scar residual of the right shoulder have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. 38 C.F.R. § 4.118, Diagnostic Codes 
7804-7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that the symptoms associated with his 
service-connected shell fragment wound scar residuals of the 
left and right shoulders are more severely disabling than 
reflected by the currently assigned disability evaluations 
and warrant higher ratings.  In correspondence dated and 
received in February 2004, he stated that he had constant 
pain in both shoulders that he felt was due to shrapnel 
wounds he received in March 1969.  He stated that shrapnel 
had been removed at a VA hospital and that the spot itched, 
burned and hurt when he stretched.  

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2007).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2007).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims of 
entitlement to evaluations in excess of zero percent for 
shell fragment wound residuals has been accomplished.  As 
evidenced by the statement of the case and the supplemental 
statements of the case, the appellant has been notified of 
the laws and regulations governing entitlement to the 
benefits sought.  

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met. 38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In a letter dated in May 2004, the RO informed the 
appellant of what the evidence had to show to substantiate 
the claims being adjudicated at this time, what medical and 
other evidence the RO needed from him, what information or 
evidence he could provide in support of the claims, and what 
evidence VA would try to obtain on his behalf.  Such 
notification has fully apprised the appellant of the evidence 
needed to substantiate the claims.  He was advised to submit 
relevant evidence or information in his possession. 38 C.F.R. 
§ 3.159(b).  The appellant was notified regarding the 
criteria for rating a disability, or for an effective date 
should service connection be granted by letter dated in March 
2006. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims of entitlement ratings in excess of 
zero percent for shell fragment wound scar residuals of the 
left and right shoulders.  VA outpatient clinic notes have 
been retrieved and associated with the claims folder.  The 
appellant has been afforded multiple VA compensation and 
pension examinations during the appeal period, to include 
medical opinions.  There is no indication from either the 
appellant or his representative that there is outstanding 
evidence that has not been considered.  The Board thus finds 
that further assistance from VA would not aid the veteran in 
further substantiating the claims.  Therefore, VA does not 
have a duty to assist that is unmet with respect to these 
issues on appeal. See 38 U.S.C.A. § 5103A (a) (2); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The case 
is ready to be considered on the merits.

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during active military service and the residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1 (2007).

The veteran's entire history is reviewed when determining a 
disability evaluation. See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, when the initial 
assignment of a disability rating has been appealed, the 
Board must consider the rating, and, if indicated, the 
propriety of a staged rating, from the initial effective date 
forward. See Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).

The veteran's service-connected shell fragment wound 
residuals of the left and right shoulders have been rated 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805, 
pertaining to scarring that limits the body part affected.  
Other rating criteria also apply.  38 C.F.R. § 4.118, 
Diagnostic Code 7801 allows for a 10 percent rating for scars 
that are deep or that cause limited motion if of an area 
exceeding 6 square inches.  A 20 percent rating is warranted 
for such scarring if exceeding 12 square inches.  Diagnostic 
Code 7802 provides for a 10 percent rating for scars, other 
than on the head, face, or neck, that are superficial and 
that do not cause limited motion with an affected area of 144 
square inches or greater.  Under Diagnostic Code 7803, a 10 
percent rating is warranted for unstable superficial scars.  
A 10 percent rating is warranted for superficial scars that 
are painful on examination under Diagnostic Code 7804. 38 
C.F.R. § 4.118 (2007).

Factual background

The veteran's service medical records indicate that he 
sustained fragment wounds to the back and right elbow.  On 
examination in April 1970 for discharge from active duty, it 
was recorded that the shrapnel wounds were healed.  The 
appellant was further examined in the surgery clinic in May 
1970 where it was noted that there was a history of fragment 
wounds of the right shoulder and elbow in Vietnam, but that 
physical examination disclosed no apparent scars.  A 
diagnosis of healed fragment wounds was provided and he was 
cleared for disposition. 

Pursuant to filing a claim for residuals of shrapnel wounds 
of the right arm and left shoulder, the appellant underwent 
VA examination in February 1971.  He related that he 
sustained a small penetrating hit on the left posterior 
shoulder in service, but was not hospitalized for his 
injuries.  He was reported to have stated that he did not 
believe any shrapnel particles were actually removed from the 
left shoulder and that it healed uneventfully, caused no 
further symptoms and did not interfere with shoulder 
function.  Examination disclosed a shell fragment penetrating 
wound on the posterior lateral aspect of the left shoulder 
but no foreign body could be felt.  It was reported that 
there was great difficulty in locating the scar.  The 
examiner stated that the scar was asymptomatic and did not 
interfere with the function of the shoulder.  Following 
examination, a pertinent diagnosis of history of shrapnel 
wound, posterior left shoulder, well healed, [that] does not 
interfere with function or muscle use, scar almost 
imperceptible, was rendered.  No reference was made to right 
shoulder injury, residuals, or scar.

By rating action dated in April 1971, service connection was 
granted for disabilities that included scar residual of 
fragment wound of the right shoulder.

The veteran filed a claim in April 2003 for disabilities that 
included cancer on the back, scar tissue and a left shoulder 
disorder.  

A VA outpatient clinic note dated in December 1990 was 
subsequently received showing that the veteran was seen with 
a history of a lesion of the right back of one year's 
duration that measured 1.5x0.8x centimeters.  The lesion was 
excised and biopsied and the area was sutured.  A diagnosis 
of findings consistent with an inflammatory halo nevus of the 
right back was rendered.  VA outpatient clinical records 
dating from 2003 reflect that the veteran was seen for 
various complaints that included shoulder pain.  It was noted 
that he wanted a skin lesion on his back evaluated.  A 
history of shrapnel removal from the back was recorded.  

On VA joints examination in October 2003, the veteran 
complained of left shoulder pain and stiffness and said that 
both shoulders hurt 100 percent of the time.  On examination, 
the examiner described a two-millimeter linear scar on the 
left posterior shoulder that was slightly tender but not 
adherent.  Following VA examination and X-rays of the 
shoulders, a pertinent diagnosis of scars from shoulder wound 
injury, barely perceptible, tenderness to the left upper 
back, shrapnel wound with no adherence, was rendered.  The 
examiner noted that the claims folder was reviewed.

The appellant was afforded VA orthopedic consultation in June 
2004 for bilateral shoulder pain and complained of difficulty 
lifting his arms overhead.  Shoulder X-rays were obtained 
showing a negative examination of the right shoulder and 
osteoarthritis of the inferior glenohumeral joint on the left 
side with possible rotator cuff injury.  An assessment of 
rotator cuff tendonitis was rendered.  The shoulders were 
injected with cortisone.

A VA joints examination was conducted in August 2004 
whereupon the veteran related that he had missed 12 days of 
work from his job as a deputy sheriff on account of symptoms 
associated with right elbow, and right and left shoulder 
scars.  Photographs of the posterior aspect of the left and 
right shoulders were obtained and are of record.  Examination 
of the right and left shoulder scars disclosed no 
contracture.  The right shoulder scar measured 1.5 
centimeters by 0.5 centimeters.  It was reported to be 
nonkeloid and pink.  The examiner stated that it actually 
appeared to be a newer scar because it was pink.  There was 
no loss of tissue.  The scar was nontender and was not 
attached to the underlying surface.  It was reported that it 
did not interfere with range of motion.

The veteran was reported to have stated that the left 
shoulder scar hurt worse than the right and that he had 
constant pain described as eight on a 10 scale.  The examiner 
stated that there was much difficulty finding any scar on the 
left shoulder, but that there was a white area that appeared 
to be an old scar.  It measured two centimeters by one 
millimeter, was nonkeloid, with no loss of tissue and was not 
attached to underlying tissue.  It was noted that it was the 
same color as the surrounding tissue except that it was a bit 
lighter in color.  The scar was nontender to touch.

Following examination, pertinent diagnoses were rendered of 
shrapnel wounds, right shoulder and left posterior shoulder, 
normal X-ray without shrapnel fragments, and normal 
examination of skin without interference of joint movement.

VA magnetic resonance imaging of both shoulders in August 
2005 was interpreted as showing bilateral articular cartilage 
loss of the glenohumeral joints with secondary degenerative 
changes that were greater on the left than on the right.  

A VA orthopedic examination was performed in December 2005 to 
examine the veteran to determine if he had any residuals of 
fragment wounds of the right and left shoulders.  It was 
reported that only his computerized medical record was 
reviewed at that time.  

The appellant related that he had had pain and functional 
loss in both shoulders since shrapnel injury in Vietnam.  
Clinical background obtained from computerized medical 
records was recited in detail noting a long history of 
bilateral shoulder pain and complaints.  A comprehensive 
physical examination was performed.  The examiner stated that 
there were no obvious scars on the veteran's shoulders, and 
that he was unsure as to the location of the scar on the 
right shoulder.  It was reported that "what was obvious 
about today's examination is that there are no scars from any 
wounds anterior, lateral or posterior to the glenohumeral 
joint or acromioclavicular joints of the shoulders 
themselves."  Following examination, diagnoses of bilateral 
glenohumeral osteoarthritis and upper extremity shrapnel 
wounds were provided.  The examiner stated that the veteran 
had evidence of shrapnel wound in the left upper arm and 
below the shoulder at least by history and photographs.  It 
was found that he obviously had no penetrating deep shrapnel 
wounds into the shoulder joints, and that if that had been 
the case, more major surgery would have had to be done, which 
was not the case.  The examiner related that current X-rays 
showed no evidence of foreign bodies or any retained 
shrapnel, and stated that the wounds were very small, barely 
visible and were in areas remote from the glenohumeral joint.  
The examiner opined that loss of shoulder motion was the 
result of glenohumeral arthritis that was not caused by nor 
was the result of shrapnel wounds sustained during active 
duty. 

Legal analysis

The evidence shows that the service-connected left and right 
shoulder shell fragment wounds are manifested by no more than 
scarring which was noted to be healed, and without any 
pathological residuals as early as separation from service.  
The evidence clearly does not show that he sustained any 
nerve or muscle damage from the injury, and no retained 
foreign bodies have ever been palpated or visualized on X-
ray.  While the veteran now asserts that he has substantial 
disability and functional limitations of both shoulders as a 
result of in-service shell fragment trauma to the shoulders, 
a VA clinical opinion in December 2005 unequivocally found 
that his symptoms were the result of glenohumeral arthritis 
that was not caused by or the result of shrapnel wounds 
during active duty.  While the appellant may well believe 
that he now bilateral shoulder functional disability related 
to shell fragment wounds during service, he cannot support 
the claim on the basis of his assertions alone.  As a 
layperson without medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter, 
such as etiology and causation of his symptoms in this 
instance. See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The Board observes that although a VA examiner in 2003 
indicated that there was slight tenderness in the area of the 
left shoulder scar, the overwhelming clinical evidence of 
record shows an asymptomatic condition with respect to both 
shoulder scars.  There is no indication in any of the VA 
outpatient data or on VA examination prior to and subsequent 
to 2003 that he has had any tenderness, pain or instability 
of either scar.  It has been noted that neither scar is 
adherent or limits the function of the area or body part 
affected.  The scars are very small, are not deep, and are 
thus not of a size and dimensions that would warrant a 
compensable evaluation under 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7802.  They have consistently been described as 
almost imperceptible.  Under the circumstances, the Board 
finds that beyond subjective complaints which have not been 
corroborated on examination, it is not demonstrated that the 
veteran has the requisite objectively manifested pathology to 
support more than a zero percent rating for the service-
connected left and right shoulder scar residuals.  The Board 
thus finds that the current noncompensable ratings currently 
in effect adequately contemplate the symptomatology related 
to shell fragment wound residuals of the left and right 
shoulders and that higher evaluations are not warranted.

The preponderance of the evidence is against the claims.


ORDER

A compensable rating for shell fragment wound scar residual 
of the right shoulder is denied.

An initial compensable rating for shell fragment wound scar 
residual of the left shoulder is denied.


REMAND

The veteran asserts that his service-connected PTSD is more 
severely disabling than reflected by the currently assigned 
disability evaluation and warrants a higher rating.  

The record reflects that the appellant was last afforded a VA 
examination for compensation purposes in December 2005.  
Since that time, a number of clinical reports, most recently 
in May 2007, have been received from J. L. L., M.D., stating 
that his symptoms have increased in severity and are getting 
worse for which a higher disability rating is warranted.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that when it is alleged that the service-connected 
disability has worsened since a veteran was previously 
examined, a new examination may be required to evaluate the 
current degree of impairment.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (a veteran is entitled to a new 
examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity).  Therefore, a current 
VA examination is in order.

The Board also notes that since the most recent VA 
examination in 2005, a clinical report was received from the 
East St. Louis Vet Center in which it was noted that the 
appellant had been receiving weekly PTSD sessions since April 
2003.  This clinical information is not of record.  He is 
also shown to have received psychiatric treatment at the VA.  
The most recent records date through November 2005.  As VA 
has notice of the existence of additional VA records, they 
must be retrieved and associated with the other evidence 
already on file. See Bell v. Derwinski, 2 Vet. App. 611 
(1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, Vet 
Center records dating from April 2003 to the present should 
be requested and associated with the claims folder.  VA 
outpatient records dating from December 2005 should also be 
retrieved.  

Finally, the record discloses that the veteran has not been 
provided notice of the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) with 
respect to the issue of entitlement to an evaluation in 
excess of 30 percent for PTSD.  The VCAA and its implementing 
regulations require that VA provide specific notice to 
claimants regarding information needed to complete an 
application for benefits, as well as notification regarding 
information or evidence required to substantiate a claim. See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran must be given the required notice with respect to 
this issue on appeal.  Therefore, the case must also be 
remanded in order to comply with the statutory requirements 
of the VCAA.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2006), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006), and any 
other legal precedent are fully 
complied with and satisfied.  The 
veteran should specifically be 
told what is required to 
substantiate the claim of 
entitlement to an evaluation in 
excess of 30 percent for PTSD.  
The RO must notify the appellant 
of what part of such evidence he 
should obtain and what part the RO 
will attempt to obtain on his 
behalf.  He should also be told to 
provide any evidence in his 
possession that is pertinent to 
his claim. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).  

2.  All Vet Center records dating 
from April 2003 should be 
requested and associated with the 
claims folder.  VA outpatient 
records dating from December 2005 
should also be retrieved.

3.  The veteran should be 
contacted and requested to 
identify all healthcare providers, 
VA and non-VA, inpatient and 
outpatient, who have treated him 
for PTSD.  He should be requested 
to complete and return the 
appropriate release forms so that 
VA can obtain any identified 
evidence, if not already of 
record. 

4.  Following a reasonable period 
of time for receipt of additional 
information, the veteran should be 
afforded a comprehensive VA 
psychiatric examination to 
determine the current severity of 
PTSD.  The claims folder and a copy 
of this remand should be made 
available to the examiner for 
review prior to the examination.  
The examiner should indicate 
whether or not the claims folder 
was reviewed.  All necessary tests 
and studies, including appropriate 
psychological studies (if deemed 
necessary by the examiner), should 
be conducted in order to identify 
the degree of social and 
occupational impairment 
attributable to PTSD.

The examiner should also provide a 
full multi-axial evaluation, to 
include the assignment of a 
numerical score on the GAF scale.  
An explanation of the significance 
of the assigned numerical score 
relative to the appellant's ability 
to work should be provided.  The 
examiner should be asked to address 
the specific criteria of Diagnostic 
Code 9411 and identify those 
criteria met by the veteran, to 
include whether the appellant has 
deficiencies in each of the 
following areas: work, school, 
family relations, judgment, 
thinking, and mood.  

A complete rationale for all 
opinions should be provided.  

5.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2007).  If he fails to appear, 
this fact should be noted in the 
file.  A copy of the examination 
notification should be placed in 
the claims folder.

6.  Following completion of the 
foregoing, the RO should review 
the claims folder and ensure that 
all the requested development has 
been completed in full.  If the 
examination report does not 
include fully detailed 
descriptions of symptoms pertinent 
to the rating criteria, or is 
otherwise deficient, the report 
must be returned to the examiner 
for correction. See 38 C.F.R. 
§ 4.2 (2006); Stegall v. West, 11 
Vet. App. 268 (1998).

7.  After taking any further 
development deemed appropriate, 
the RO should readjudicate the 
issue on appeal, to include 
consideration of Fenderson with 
respect to the claim for a higher 
rating.  If the benefit is not 
granted, the appellant should be 
provided a supplemental statement 
of the case and afforded a 
reasonable opportunity to respond.  
Thereafter, the claims folder 
should be returned to the Board 
for further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


